DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   Pursuant to communications filed on 18 May 2022, Applicant has cancelled claims 10-20 and added claims 21-29, therefore, claims 1-9 and 21-29 are currently pending in the instant application.


Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-9 in the reply filed on 18 May 2022 is acknowledged.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 December 2019, 23 June 2021 and 17 December 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “determining, based on processing the first vision data, that the area includes a surface that is traversable by the robot”, however, based on the currently provided claim language, it is unclear what the metes and bounds pertaining to a “traversable” surface encompass, and therefore claim 1 is rendered indefinite.  Specifically, it is unclear how it is determined that a surface is “traversable”, for example, is the first vision data compared to some kind of map and/or threshold or some combination and/or variation thereof to result in the determination of a “traversable” surface. In other words, it is unclear what requisite degree is a surface determined to be “traversable”.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 1, Applicant provides the claim limitation, “causing a machine learning model to be trained…” however, based on the currently provided claim language, it is unclear for what purpose the model is trained, and therefore claim 1 is rendered indefinite.  Specifically, what is the output of the trained model representing? Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 2, Applicant provides the claim limitation, “wherein determining that the area includes the surface that is traversable by the robot is at least partially based on the height of the one or more particular objects” however, it is unclear based on the currently provided claim language, how the determining is at least partially based on the height of the one or more particular objects, and therefore claim 2 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 2-9, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 21, Applicant provides the claim limitation, “determining, based on processing the first vision data, that the area includes a surface that is traversable by the robot”, however, based on the currently provided claim language, it is unclear what the metes and bounds pertaining to a “traversable” surface encompass, and therefore claim 21 is rendered indefinite.  Specifically, it is unclear how it is determined that a surface is “traversable”, for example, is the first vision data compared to some kind of map and/or threshold or some combination and/or variation thereof to result in the determination of a “traversable” surface. In other words, it is unclear what requisite degree is a surface determined to be “traversable”.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 21, Applicant provides the claim limitation, “causing a machine learning model to be trained…” however, based on the currently provided claim language, it is unclear for what purpose the model is trained, and therefore claim 21 is rendered indefinite.  Specifically, what is the output of the trained model representing? Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 22, Applicant provides the claim limitation, “wherein determining that the area includes the surface that is traversable by the robot is at least partially based on the height of the one or more particular objects” however, it is unclear based on the currently provided claim language, how the determining is at least partially based on the height of the one or more particular objects, and therefore claim 22 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 22-29, these claims are either directly or indirectly dependent upon independent claim 21, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aksoy et al, (“SalsaNet: Fast Road and Vehicle Segmentation in LiDAR Point Clouds for Autonomous Driving”; ARXIV.org; Cornell University Library; 201 Online Library Cornell University Ithaca; dated 18 Sep 2019, hereinafter “SalsaNet”).
	Regarding claim 1, SalsaNet discloses a method implemented by one or more processors of a robot, the method comprising: 
processing first vision data that is generated using one or more first vision components that are connected to the robot, wherein the first vision data characterizes an area that the robot was or is traversing (section III.A “Since the image-based detection and segmentation methods are relatively more mature than LiDAR-based solutions, we benefit from this stream of work to annotate 3D LiDAR point clouds. In this respect, to extract the road pixels, we use an off-the-shelf neural network MultiNet [12] dedicated to the road segmentation in camera images.”); 
determining, based on processing the first vision data, that the area includes a surface that is traversable by the robot (abstract “SalsaNet segments the road, i.e. drivable free-space, and vehicles in the scene”; section III.A “In this respect, to extract the road pixels, we use an off-the-shelf neural network MultiNet [12] dedicated to the road segmentation in camera images.”); 
processing second vision data that also characterizes the area, wherein the second vision data is generated using one or more second vision components that are: separate from the one or more first vision components, and also connected to the robot (section III.A “Since the image-based detection and segmentation methods are relatively more mature than LiDAR-based solutions, we benefit from this stream of work to annotate 3D LiDAR point clouds.”); 
generating, based on determining that the surface is traversable by the robot, label data that designates a portion of the second vision data, that corresponds to the surface, as being traversable by the robot (abstract “To overcome the lack of annotated point cloud data, in particular for the road segments, we introduce an autolabeling process which transfers automatically generated labels from the camera to LiDAR.”; section III.A “we, instead, propose an autolabeling process illustrated in Fig. 1 to automatically label 3D LiDAR point clouds…Finally, with the aid of the camera-LiDAR calibration, both road and vehicles segments are transferred from image space to the point cloud as shown in Fig. 1.”); and 
subsequent to generating the label data: causing a machine learning model to be trained using the second vision data and the label data (Fig. 1 “Automatic point cloud labelling to generate network inputs in BEV and SFV formats”; sections III.C-III.E; section IV “We first employ the auto-labeling process described in Sec. III-A to acquire point-wise annotations. In total, we generate 10,848 point clouds where each point is labeled to one of 3 classes, i.e. road, vehicle, or background. We then follow exactly the same protocol in [6] and divide the KITTI dataset into training and test splits with 8,057 and 2,791 point clouds. We implement our model in TensorFlow”).
Regarding claim 2, SalsaNet further discloses wherein processing the first vision data includes: 
identifying, based on the first vision data, one or more particular objects that are present in the area (Figure 1; Section III.A-B), and 
determining a height of the one or more particular objects relative to a ground surface that is supporting the robot when the one or more first vision components captured the first vision data (Figure 1; Section III.A-B), 
wherein determining that the area includes the surface that is traversable by the robot is at least partially based on the height of the one or more particular objects (Figure 1; Section III.A-B).
Regarding claim 3, SalsaNet further discloses wherein processing the first vision data includes: processing portions of the first vision data that do not correspond to one or more particular objects identified, via the first vision data, as present in the area, wherein determining that the area includes the surface that is traversable by the robot is at least partially based on processing the portions of the first vision data that do not correspond to one or more particular objects identified (Figure 1; Section III.A).
Regarding claim 4, SalsaNet discloses the method further comprising: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: transmitting the machine learning model to a separate robot that is different from the robot that was or is traversing the area (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 5, SalsaNet discloses the method further comprising: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: causing the separate robot to operate according to the machine learning model that was trained using the second vision data and the label data (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 6, SalsaNet further discloses wherein causing the separate robot to operate according to the machine learning model comprises: causing the separate robot to process third vision data, using the machine learning model, in order to determine whether a particular surface, which is in a separate area in which the separate robot is located, is traversable, wherein the third vision data is generated using one or more third vision components that are connected to the separate robot (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 7, SalsaNet discloses the method further comprising: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: processing third vision data using the machine learning model, wherein the third vision data characterizes another surface of another area that the robot, or another robot, is approaching (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 8, SalsaNet discloses the method further comprising: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: determining, based on processing the third vision data using the machine learning model, whether the other surface of the other area is traversable by the robot or the other robot, and causing the robot or the other robot to operate according to whether the other surface of the other area is traversable by the robot or the other robot (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 9, SalsaNet discloses the method further comprising: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: processing fourth vision data, without using the machine learning model, to determine whether the other surface of the other area is traversable by the robot or the other robot, wherein the fourth vision data is generated using a vision component that is different from a separate vision component that was used to generate the third vision data (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 21, SalsaNet discloses a system comprising: 
a robot (section I. self-driving vehicles); 
one or more computers comprising: 
memory storing instructions; 
one or more processors operable to execute the instructions to: 
processing first vision data that is generated using one or more first vision components that are connected to the robot, wherein the first vision data characterizes an area that the robot was or is traversing (section III.A “Since the image-based detection and segmentation methods are relatively more mature than LiDAR-based solutions, we benefit from this stream of work to annotate 3D LiDAR point clouds. In this respect, to extract the road pixels, we use an off-the-shelf neural network MultiNet [12] dedicated to the road segmentation in camera images.”); 
determining, based on processing the first vision data, that the area includes a surface that is traversable by the robot (abstract “SalsaNet segments the road, i.e. drivable free-space, and vehicles in the scene”; section III.A “In this respect, to extract the road pixels, we use an off-the-shelf neural network MultiNet [12] dedicated to the road segmentation in camera images.”); 
processing second vision data that also characterizes the area, wherein the second vision data is generated using one or more second vision components that are: separate from the one or more first vision components, and also connected to the robot (section III.A “Since the image-based detection and segmentation methods are relatively more mature than LiDAR-based solutions, we benefit from this stream of work to annotate 3D LiDAR point clouds.”); 
generating, based on determining that the surface is traversable by the robot, label data that designates a portion of the second vision data, that corresponds to the surface, as being traversable by the robot (abstract “To overcome the lack of annotated point cloud data, in particular for the road segments, we introduce an autolabeling process which transfers automatically generated labels from the camera to LiDAR.”; section III.A “we, instead, propose an autolabeling process illustrated in Fig. 1 to automatically label 3D LiDAR point clouds…Finally, with the aid of the camera-LiDAR calibration, both road and vehicles segments are transferred from image space to the point cloud as shown in Fig. 1.”); and 
subsequent to generating the label data: causing a machine learning model to be trained using the second vision data and the label data (Fig. 1 “Automatic point cloud labelling to generate network inputs in BEV and SFV formats”; sections III.C-III.E; section IV “We first employ the auto-labeling process described in Sec. III-A to acquire point-wise annotations. In total, we generate 10,848 point clouds where each point is labeled to one of 3 classes, i.e. road, vehicle, or background. We then follow exactly the same protocol in [6] and divide the KITTI dataset into training and test splits with 8,057 and 2,791 point clouds. We implement our model in TensorFlow”).  Examiner notes wherein although SalsaNet does not explicitly disclose one or more computers, memory storing instructions and one or more processors operable to execute the instructions, it is implicit from the teachings of SalsaNet, wherein such a method would necessarily require some kind of computing platform with associated memory and processing elements, such that SalsaNet would function properly and result in improved performance of the segmentation network in terms of accuracy and computation time (abstract).  Examiner further contends wherein it is well known within the art of self-driving vehicles to incorporate one or more computers, memory storing instructions and one or more processors operable to execute the instructions, such that the self-driving vehicle is capable of performing autonomous driving.
Regarding claim 22, SalsaNet further discloses wherein processing the first vision data includes: 
identifying, based on the first vision data, one or more particular objects that are present in the area (Figure 1; Section III.A-B), and 
determining a height of the one or more particular objects relative to a ground surface that is supporting the robot when the one or more first vision components captured the first vision data, wherein determining that the area includes the surface that is traversable by the robot is at least partially based on the height of the one or more particular objects (Figure 1; Section III.A-B).
Regarding claim 23, SalsaNet further discloses wherein processing the first vision data includes: processing portions of the first vision data that do not correspond to one or more particular objects identified, via the first vision data, as present in the area, wherein determining that the area includes the surface that is traversable by the robot is at least partially based on processing the portions of the first vision data that do not correspond to one or more particular objects identified (Figure 1; Section III.A).
Regarding claim 24, SalsaNet further discloses wherein one or more of the processors, in executing the instructions, are further to: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data, transmitting the machine learning model to a separate robot that is different from the robot that was or is traversing the area (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 25, SalsaNet further discloses wherein one or more of the processors, in executing the instructions, are further to: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: causing the separate robot to operate according to the machine learning model that was trained using the second vision data and the label data (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 26, SalsaNet further discloses wherein causing the separate robot to operate according to the machine learning model comprises: causing the separate robot to process third vision data, using the machine learning model, in order to determine whether a particular surface, which is in a separate area in which the separate robot is located, is traversable, wherein the third vision data is generated using one or more third vision components that are connected to the separate robot (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 27, SalsaNet further discloses wherein one or more of the processors, in executing the instructions, are further to: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: processing third vision data using the machine learning model, wherein the third vision data characterizes another surface of another area that the robot, or another robot, is approaching (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 28, SalsaNet further discloses wherein one or more of the processors, in executing the instructions, are further to: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: determining, based on processing the third vision data using the machine learning model, whether the other surface of the other area is traversable by the robot or the other robot, and causing the robot or the other robot to operate according to whether the other surface of the other area is traversable by the robot or the other robot (abstract; Figure 1; Section III.A-B & Section IV).
Regarding claim 29, SalsaNet further discloses wherein one or more of the processors, in executing the instructions, are further to: subsequent to generating the label data and causing the machine learning model to be trained using the second vision data and the label data: processing fourth vision data, without using the machine learning model, to determine whether the other surface of the other area is traversable by the robot or the other robot, wherein the fourth vision data is generated using a vision component that is different from a separate vision component that was used to generate the third vision data (abstract; Figure 1; Section III.A-B & Section IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following prior art references which are in the same field of endeavor as the instant invention, and read on many of the claim limitations provided above.
US 10,583,562 B2, issued to Stout et al, which is directed towards a method and system for complete coverage of a surface by an autonomous robot.
US 10,369,696 B1, issued to Russell et al, which is directed towards a spatiotemporal robot reservation system and method for a robot to traverse through a given spatial region.
US 2008/0059015 A1, issued to Whittaker et al, which is directed towards systems, methods and apparatuses for high-speed navigation of terrain by an unmanned robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664